DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:   
Claim 11 includes the limitation “processing block applied said corrective transfer to said”.  This limitation should be changed to state “processing block applied said corrective transfer function to said” for consistency.
Claim 12 includes the limitation “wherein at least an exciter is a linear exciter comprising an having a”.  This limitation should be changed to state “wherein at least an exciter is a linear exciter having a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 includes the limitation “an input configured to selectively receive an input signal, said input signal comprising an externally generated signal from a first musical instrument or an internally generated calibration signal;” and further includes limitations pertaining to “a/the second musical instrument”.  However it is unclear whether the claim necessarily requires a first musical instrument in the alternative situation in which the input signal is an internally generated calibration signal.  For examining purposes, this limitation is interpreted as stating “an input configured to receive an input signal, said input signal comprising at least an externally generated signal from a first musical instrument;”.
Claims 1, 5, 10 and 11 includes limitations pertaining to “the/said processing block”.  However the claim(s) previously describes at least one processing block.  It is unclear whether applicant intends to reference the at least one processing block or further limit the at least one processing block to be a single processing block.  For examining purposes, these limitations are interpreted as stating “the/said at least one processing block”.
Claim 10 includes the limitation “difference between said feedback signal and said predetermined transfer function”.  However there is a lack of antecedent basis for “said predetermined transfer function”.  It is unclear whether applicant intends to reference the corrective transfer function, the predetermined transfer response, or introduce a new element into the claims.  For examining purposes, this limitation is 
Claim 12 includes the limitation “response corrector configured to modify the input signal by”.  However there is a lack of antecedent basis for “the input signal”.  It is unclear whether applicant intends to reference the externally generated signal, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “response corrector configured to modify the externally generated signal by”.
Claim 17 includes the limitation “the linear exciter is configured to be install on the sound board directly opposite a bridge”.  However the claims previously describe the linear exciter to be configured to substitute for a brace of the sound board.  A sound board brace of a guitar is understood as one of a plurality of rib-like pieces spanning a length or width of a sound board. A structural brace is not typically utilized on the sound board directly opposite a bridge of a guitar.  It is unclear then how the linear exciter can both be a substitute for a brace, and be installed directly opposite a bridge.
Claims 2-4, 6-8, 13-16 and 18 depend from claims 1, 5 or 12 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 5 or 12.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 5: The prior art does not teach nor suggest a system or apparatus for producing sound from a musical instrument in response to a signal from another musical instrument, comprising: an input configured to receive at least an input signal, said input signal comprising at least an externally generated signal from a first musical instrument; a exciter mounted/coupled to a sound board of a second musical instrument, the exciter configured to produce vibrations in the second musical instrument in response to an output signal; a transducer configured to produce a feedback signal in response to vibrations of the second musical instrument; at least one processing block arranged between the input and the exciter, the at least one processing block configured to apply a transfer function to the input signal, thereby creating the output signal as an altered version of the input signal.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 12: The prior art does not teach nor suggest a system comprising: an input configured to receive an externally generated signal from an electric musical instrument;  32at least one exciter configured to convert the externally generated signal to mechanical vibrations, wherein at least an exciter is a linear exciter having a substantially linear shape, including a width and a length, and wherein the length is at least twice the width, and wherein the liner exciter is configured to be installed to an interior surface of a sound board of an acoustic guitar, wherein the linear exciter is 
Claims 2-4, 6-11 and 13-18 depend from claims 1, 5 or 12 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             June 16, 2021